Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line recited the limitation “the dummy semiconductor pattern… having a substantially same shape as the first capacitor electrode in a plan view” is unclear.  Fig. 2 of the application shows the dummy semiconductor pattern having a substantially same shape as the first capacitor electrode in cross-section view.  Fig. 3 of the application shows the plan view of the claimed invention; however, it does not disclose the dummy semiconductor pattern having a substantially same shape as the first capacitor electrode.  Therefore, appropriate correction is required.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 8-12 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2013/0140635, as disclosed in previous Office Action).
As for claim 1, Yan et al. disclose in Fig. 10 and the related text a display device comprising: 
5an active pattern CH including a metal oxide [0017]; 
a gate electrode G overlapping the active pattern CH; 
a first capacitor electrode E2 spaced apart from the active pattern and including a conductive oxide ([0021] AND [0017]); 
 a dummy semiconductor pattern ES under the first capacitor electrode E2, wherein a lower surface of (left region of) the first capacitor electrode E2 entirely contacts an upper surface of the dummy semiconductor pattern ES; and 
a second capacitor electrode E1 on the first capacitor electrode E2.  
Yan et al. do not disclose the dummy semiconductor pattern having a substantially same shape as the first capacitor electrode in a plan view. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the dummy semiconductor pattern having a substantially same shape as the first capacitor electrode in a plan view in Yan et al., order to achieve the device properties.   
Furthermore, the change in shape of the shape of the dummy semiconductor pattern/the first capacitor electrode was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of  the dummy semiconductor pattern/the first capacitor electrode was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As for claim 2, Yan et al. disclose the display device of claim 1, wherein the metal oxide includes tin [0017].  

As for claim 3, Yan et al. disclose the display device of claim 2, wherein the metal oxide includes tin and gallium [0017].  

As for claim 4, Yan et al. disclose the display device of claim 3, wherein the metal oxide includes at least one selected from among the group consisting of indium tin gallium oxide, indium tin gallium zinc oxide, and tin aluminum gallium oxide [0017].  

20 As for claim 5, Yan et al. disclose the display device of claim 2, wherein the conductive oxide includes indium and tin ([0021 AND [0017]).  

As for claim 8, Yan et al. disclose the display device of claim 1, further comprising: a gate insulation pattern (left 102) between the active pattern CH and the gate electrode G; and -21-1186939/411598 a dielectric pattern (right 102) between the first capacitor electrode E2 and the second capacitor electrode E1 and formed from a same layer as the gate insulation pattern (left 102).  

5 As for claim 9, Yan et al. disclose the display device of claim 1, further comprising a connection line E3 to transfer a constant voltage to the first capacitor electrode.  
The limitation of “to transfer a constant voltage to the first capacitor electrode” has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 10, Yan et al. disclose the display device of claim 9, wherein the connection line E3 extends over the second capacitor electrode E1 to form a third capacitor electrode overlapping the 10second capacitor electrode E1.  

As for claim 11, Yan et al. disclose the display device of claim 1, wherein the second capacitor electrode E1 is electrically connected to the gate electrode G (FIG. 10).  

15 As for claim 12, Yan et al. disclose the display device of claim 1, wherein the second capacitor electrode E1 and the gate electrode G are in a same pattern (FIG. 10).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in view of Deweerd et al. (US 2013/0122682 as disclosed in previous Office Action).
As for claim 6, Yan et al. disclose the display device of claim 1, except the conductive oxide is crystalline.  
Deweerd et al. teach in [0025] an electrode layer comprises crystallize conductive metal oxide.  
Yan et al. and Deweerd et al. are analogous art because they both are directed capacitor electrode structures/materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yan et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yan et al. to include conductive oxide is crystalline as taught by Deweerd et al., in order to reduce the concentration of the oxygen rich component (Deweerd et al. [0031]).


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811